Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

3.	Claims 63, 75 and 78-88 are pending in the application. Claims 80, 86 and 87 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

4.	Claims 63, 75, 78-79, 81-85 and 88 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/15/2021.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

1).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (US 2009/0324621, published on December 31, 2009, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire document, e.g., claims 155-157, [0340-0343], [1125], pages 21-22, Table 3. The drug-linker-ligand conjugate of Senter et al. is the same as the auristatin based antibody drug conjugate of the instant claim 85 directed; see pages 21-22, claims 141, 146-151 and 156 of Senter et al.
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 5; see claims 138, 142-145, 156-157, [0433-0434] and [0436-0437].
	Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, the drug-linker-ligand conjugate of Senter et al. has the same structure as the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

2).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (WO 2004/010957, published on February 5, 2004, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire 
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 20; see claims 1 and 54, pages 43-44.
Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, the drug-linker-ligand conjugate of Senter et al. has the same structure as the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:

Most "classic" drug combinations are only additive or are, at most, minimally synergistic.  Examples of merely additive drug combinations are cisplatin/5FU, cisplatin/Taxol, and cisplatin/etoposide. However, some newer combinations show greater degrees of synergy, including cisplatin/topotecan, gemcitabine/platinum, and gemcitabine/alkylators. The profound synergy between gemcitabine/platinum in vitro has now been confirmed in the clinic in a number of settings. The similar degree of synergy between gemcitabine and alkylating agents suggest that these combinations should be explored in clinical settings in which alkylating agents are known to be important, particularly higher dose regimens with growth factor and/or stem cell support. 
               In particular, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy.”  Wiesenthal further states that most “classic” drug combinations are only additive or are at most, minimally synergistic.  Berenbaum (Clin exp Immunol, 1997, 28:1-18) disclose that to demonstrate the synergistic effect of two treatment agents, one must first prepare a dose-response curve for each agent alone (see Fig. 1 of Berenbaum).  One must also prepare a number of combination treatments containing varying amounts of each agent.  The results of all the treatments, each agent alone and the various combinations must be compared and analyzed quantitatively and statistically.  The discussion on p. 2 of Berenbaum describes how the value obtained by measuring a response achieved by administering two pharmaceutical treatment agents is often mistaken for synergy when in reality it is the same as the effect obtained by using either agent alone.  That is, the effect produced by administering agent A in a particular amount (e.g., x mg) and agent B in a particular amount (e.g., y mg) is the same as the one obtained by administering that total amount of agent A (x + y mg).  Berenbaum also provides an algebraic method and a geometric method for determining the nature of the interaction of two agents (see pp. 3-5).  To produce a 
The specification provides data showing synergism between the antibody-drug conjugates (cAC10-vcE, hBU12-mcF and h1F6-mcF which are antibodies against CD30, CD70 and CD19; see [0279] and Examples 6-11) and the PI3K-AKT-mTOR pathway inhibitors include the rapalogs, temsirolimus, sirolimus, everolimus, as well as dual specificity PI3K-mTOR inhibitors and selective mTOR inhibitors (example 10) and PI3K (BKM-120 and XL147; see Example 11) and AKT inhibitors (MK2206; see Example 11). However, the specification does not teach that co-treatment with any given auristatin-based antibody-drug conjugate and any given PI3K inhibitor have synergistic effect for treating cancer. Thus, the scope of the claims is broader than antibodies against CD30, CD70 and CD19 (e.g. any antibodies), and BKM-120/XL147 (e.g. any PI3K inhibitors). Therefore, applicant's argument is not commensurate with the scope of the claims.
Given that most “classic” drug combinations are only additive or are at most, minimally synergistic, and the definition of synergy is that the combination of drugs is significantly greater than the additive effect of the drugs.  Therefore, in view of Wiesenthal and Berenbaum, it does not appear that claimed method demonstrates synergism. Applicants have not convincingly demonstrated that co-treatment with any given auristatin-based antibody-drug conjugate and any given PI3K inhibitor have synergistic effect for treating cancer.
	The Examiner suggests that adding limitation of “wherein the antigen is CD19, CD30 or CD70” and the limitation of claim 75 in base claim would obviate the rejection.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,758,758 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not 
Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, wherein Ab is an anti-CD30 antibody, p is 2 to 8. Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed.
U.S. Patent No. 8,758,758 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

2).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47-81 of U.S. Patent No. 7,829,531 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 47-81 of U.S. Patent No. 7,829,531 are drawn to a method for the treatment of Hodgkin's disease (also known as Hodgkin lymphoma) in a human, the method comprising administering to the human an effective amount of a drug-linker-antibody conjugate, wherein the antibody immunospecifically binds human CD30 antigen, wherein in the drug-linker antibody conjugates, p ranges from 1 to about 5. The drug-linker-antibody conjugate of claims 49 and 54 of U.S. Patent No. 7,829,531 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified.
U.S. Patent No. 7,829,531 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 7,829,531 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

3).	Claims 63, 75, 78-79, 81-85 and 88 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,211,319 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63, 75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 9,211,319 are drawn to a method for the treatment of Hodgkin lymphoma in a human, the method comprising administering to the human an effective amount of cAC10-MC-vc-PAB-MMAE. The cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; see col. 21-22 of 9,211,319.
U.S. Patent No. 9,211,319 does not teach BKM-120.

Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 9,211,319 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject an effective amount of cAC10-MC-vc-PAB-MMAE, the cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

The Applicant’s arguments:
These rejections raise essentially the same issue as discussed under 35 USC 103 and we respond as above.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
For the reasons discussed above in responding to these same arguments with respect to the rejections of the claims under § 103(a), it is submitted that the claimed invention should be seen as an obvious variation of the subject matter to which claims 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 75 is indefinite because it refers to claim 74, which does not exist, so it lacks antecedent basis.

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YAN XIAO/
Primary Examiner, Art Unit 1642